The motion is referred to the court that rendered the decision. Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ. Motion for reargument granted and on reargument the decision of this court handed down March 22, 1948 (ante, p. 911), is amended to read as follows: In an action for divorce, order awarding alimony pendente lite and counsel fees modified on the facts by reducing the amount awarded as counsel fee from $1,500 to $1,000, and by striking from said order the following provision at folio 16: “ with leave to defendant to apply to the Justice before whom this, case comes on for trial for such other and additional counsel fees as may then appear to be or have been warranted.” As thus modified, the order is affirmed, without costs. The reduced counsel fee shall be paid as follows: $500 within five days from the entry of the order hereon, and the remainder when the case is reached for trial. On this record the allowance for counsel fee was excessive. Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.